Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 02/15/2021 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 12, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalaby (US 2019/0157894 A1).
As to claim 1, Shalaby discloses a power assembly (see Fig 1), comprising: 
a module (Fig 1, 100) that receives and stores power for on-demand use, the module including: 
a housing (Fig 1, 1); 
a circuit board positioned within the housing (implicit, see parag [0007], there will be a circuit board to mount electrical components); 
a distribution element (Fig 1, 2, 2a) defined along the housing and electrically coupled to the circuit board for distributing power to an electrical device; 
a battery management system (Fig 10, 49) including a battery (Fig 10, 29) positioned within the housing and electrically connected to the circuit board that provides power to the distribution element; and 
a switch (Fig 10, 22) in electrical connection with the circuit board that controls transfer of the power from the battery to the distribution element.
As to claim 2, Shalaby discloses the power assembly of claim 1, wherein the distribution element is an outlet (Fig 1, 2, 2a) for receiving a plug of the electrical device.
As to claim 3, Shalaby discloses the power assembly of claim 1, wherein the distribution element includes a wired connector including a plurality of conductive wires for distributing the power from the battery to one or more electrical devices (see parag [0027]).
As to claim 4, Shalaby discloses the power assembly of claim 1, further comprising: 
a light element (Fig 11, 16) in electrical connection with the module, the light element including a resistor that adjusts a voltage provided to the light element from the module (implicit, see parag [0031]).
As to claim 6, Shalaby discloses the power assembly of claim 1, wherein the module is adapted for mounting within a cavity of a building structure or electrical outlet receptacle box (see Fig 6, 19).
As to claim 7, Shalaby discloses the power assembly of claim 1, wherein the module provides portable power to the electrical device (see parag [0007]).
As to claim 8, Shalaby discloses the power assembly of claim 1, further comprising: 
a power source (Fig 11, power source 110V/ or 220 AC); and 
a wired connector including a plurality of conductive wires, the wired connector adapted to electrically couple the power source with the module such that the power source charges the battery (see parag [0034]).
As to claim 10, Shalaby discloses the power assembly of claim 8, wherein the wired electrical connection comprises a USB cable (see Fig 8, 28, USB hub).
As to claim 12, Shalaby discloses the power assembly of claim 1, wherein the electronic device that receives power from the power distribution module is a light-emitting bulb (see Fig 11, 16, parag [0031]).
As to claim 17, Shalaby discloses the power assembly of claim 1, wherein the distribution element (Fig 1, 2a) distributes power to the electrical device at a first voltage level, and wherein the module further includes: 
a boost converter (Fig 10, 43) coupled to the battery management system, that outputs power at a second voltage level that is higher than the first voltage level (see parag [0034]).
As to claim 20, Shalaby discloses a portable power delivery module (Fig 1, 100), comprising: 
a housing (Fig 1, 1); 
a charge storage device (Fig 10, 29) positioned within the housing; 
an input port (Fig 11, 19) that receives charging inputs for the charge storage device; management circuitry (Fig 11, 35) coupled to the charge storage device, the management circuitry having an input that receives the charging inputs from the input port, and an output (Fig 11, 28) that provides power from the charge storage device at a first voltage level; 
a switch (Fig 11, 22) that controls distribution of the power from the charge storage device by the output of the management circuitry; 
a primary power distribution element (Fig 11, 44) coupled to the switch, that provides power at the first voltage level; and 
a secondary power distribution element (Fig 11, 43) coupled to the switch, that provides power at a second voltage level that is greater than the first voltage level (see parag [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby (US 2019/0157894 A1) in view of Adames (US 2013/0320919 A1).
As to claim 9, Shalaby does not disclose the power assembly of claim 8, wherein the power source is a solar panel adapted for electrical connection with the module via a wired electrical connection.
However, Adames discloses a portable battery charger wherein the power source is a solar panel adapted for electrical connection with the module via a wired electrical connection (see parag [0036]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the power source of Shalaby to become a solar panel as taught by Adames in order to provide power to the system by using renewable sources.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby (US 2019/0157894 A1) in view of Miller et al (hereinafter Miller) (US 2020/0050226 A1).
As to claim 11, Shalaby does not disclose the power assembly of claim 8, wherein the power source is a vehicle battery.
However, Miller discloses wherein the power source is a vehicle battery (see parag [0044]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the power source of Shalaby to become a vehicle battery as taught by Miller in order to provide power to the system by using vehicle battery.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby (US 2019/0157894 A1) in view of Hiramatu et al (hereinafter Hiramatu) (US 2015/0145433 A1).
As to claim 13, Shalaby does not disclose the power assembly of claim 12, wherein the light-emitting bulb comprises a light-emitting element and a resistor connected in series.
However, Hiramatu discloses lighting apparatus wherein the light-emitting bulb comprises a light-emitting element and a resistor connected in series (see parag [0022]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the light-emitting bulb of Shalaby to include the teachings as taught by Hiramatu in order help controlling the operation of the light source.
As to claim 14, the combination of Shalaby and Hiramatu discloses the power assembly of claim 13, wherein the light-emitting element comprises one or more light-emitting diodes (Hiramatu, see Fig 1, 10, plurality of diodes).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby (US 2019/0157894 A1) in view of CN 2038245 U (hereinafter CN245).
As to claim 18, Shalaby does not disclose the power assembly of claim 1, wherein the module further includes: 
a voltmeter coupled to an output of the battery management system, that produces a voltage measurement value.
However, CN245 discloses a portable high-voltage characteristic tester including a voltmeter (Fig 1, 8) coupled to an output of the battery management system, that produces a voltage measurement value. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Shalaby to include the voltmeter as taught by CN245 in order to monitor the voltage of the system.
As to claim 19, the combination of Shalaby and CN245 discloses the power assembly of claim 18, wherein the module further includes: 
a display positioned in an opening of the housing, that is coupled to the voltmeter and that displays an illuminated battery graphic with an illumination level indicative of a 
charge level of the battery (CN245, see claim 1); and 
a display driver (Fig 1, 11) that receives the voltage measurement value from the voltmeter and provides display signals to the display, the display signals corresponding to different illumination levels for the illuminated battery graphic based on the voltage measurement value.
Allowable Subject Matter
Claims 5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        September 15, 2022